812 F.2d 1339
Harry PEOPLES, Petitioner-Appellant,v.George BOWEN, et al., Respondents-Appellees.
No. 85-7047.
United States Court of Appeals,Eleventh Circuit.
March 5, 1987.

Margaret L. Givhan, Montgomery, Ala., for petitioner-appellant.
Rivard Melson, Asst. Atty. Gen., Montgomery, Ala., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Alabama, Robert E. Varner, Judge.


1
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges*.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion June 17, 1986, 11th Cir., 1986, 791 F.2d 861)

BY THE COURT:

3
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of June 8, 1987, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Elbert P. Tuttle has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)